         Case 1:18-cr-00601-PGG Document 490 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-                                               ORDER

MURVIN REIGOUD MAIKEL,                                            18 Cr. 601 (PGG)

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                   WHEREAS, with the defendant’s consent, his guilty plea allocution was taken

before a United States Magistrate Judge on October 21, 2019;

                   WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to this Court; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

Dated: New York, New York
       June 11, 2021
